DETAILED ACTION

This action is responsive to papers filed on 3/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim1-8, 11, and 16 are allowed.

The following is an examiner’s statement of reasons for allowance: The independent claim of the instant invention recites a method of providing an advertisement to a lock screen of a portable communication terminal using a shopping application, the method comprising: providing the shopping application that is capable of being installed in a portable communication terminal and enables a user to search for and purchase a product,  wherein the shopping application wherein, when the portable communication terminal is switched to the active state in response to an input from the user in the inactive state, the lock screen displayed on the display includes advertisement, a link interface for displaying an additional information of the advertisement, and an unlock interface for entering to a standby screen of the portable communication 2Application No. 15/773,509Docket No.: 0522.1006 terminal, wherein the addition information of the advertisement includes the product information provision screen of the shopping application for the adjacent product.

Chitnis (U.S. Pub No. 2015/0310493) teaches providing an application that provides the first screen displayed on a display of the portable communication terminal when the portable communication terminal is switched from an inactive state to an active state, receiving an interest content registration information by the server, wherein the interest content registration information is generated from the application in a case where a user registers a first content provided from the application as the interest content and transmitted from the application to the server, and determining a second content related to the first content registered as the interest content, wherein, when the mobile communication terminal is switched to the active state in response to an input from the user in the inactive state, the first screen displayed on the display includes the second content, a link interface for displaying a third content that provides additional information of the second content, and an unlock interface for entering to a standby screen of the portable communication terminal.  Chitnis, however, does not teach each and every limitation recited in the independent claim.

Jung (U.S. Pub No. 2016/0006678) teaches a lock screen application that provides a product information provision screen that includes a description of a first content, a payment interface, and an interest content registration interface for registering interest content.  Jung, however, does not cure all the deficiencies of Chitnis, and the combination of Chitnis and Jung do not teach each and every limitation recited in the independent claim.

Gerace (U.S. Pub No. 2006/0282328) teaches comparing the first content with a plurality of contents that are able to be provided.  Geerace, however, does not cure all the deficiencies of Chitnis and Jung, and the combination of Chitnis, Jung, and Gerace do not teach each and every limitation recited in the independent claim.

None of the prior art of record, alone or in combination, teaches each and every limitation of the claimed invention. Specifically, none of the applied references teaches the functionality of the shopping application, server, and lock screen in the order claimed. While such features on their own might not normally be allowable, it would simply not be obvious to apply another prior art reference to the other references already applied to arrive at the currently claimed invention and the order of steps currently taken by the currently claimed invention. There is no prior art that teaches each and every limitation of the invention as a whole in combination with one another. Therefore Examiner finds the independent claims to be allowable over the prior art of record.

The claims overcome 35 U.S.C. 101 since the claims are not directed to an abstract idea as the claims include limitations that are indicative of integration into a practical application (Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621